UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



In Re: PEOPLE OF STATE OF NEW
YORK ex rel. GLENN RICHARD UNGER
                                                          Misc. No. 13-1205 (JEB)




                                  MEMORANDUM OPINION

        Pro se Plaintiff Glenn Richard Unger has filed a lengthy pleading that the Court cannot

decipher. Plaintiff refers to himself as “glenn richard of the Holy temple in Christ Jesus

appearing specially at superior jurisdiction (non-corporate),” and he labels his pleading a

“Confession of judgment in lieu of complaint” and an “Accelerated entry of judgment and

preservation of judicial records.” Pleading at 1. He asks “for entry by the clerk of court of a

confessed judgment on the books of the highest court to purge an ongoing state of insurrection

and judicial anarchy directed against the supreme court for the fourth judicial district of New

York . . . .” Id. at 2.

        “Over the years this Court has repeatedly held that the federal courts are without power to

entertain claims otherwise within their jurisdiction if they are so attenuated and unsubstantial as

to be absolutely devoid of merit, wholly insubstantial, obviously frivolous, plainly unsubstantial,

or no longer open to discussion.” Hagans v. Lavine, 415 U.S. 528, 536-37 (1974) (citations and

internal quotations omitted); see also Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994) (may

dismiss claims that are “essentially fictitious” – for example, where they suggest “bizarre

conspiracy theories . . . [or] fantastic government manipulations of their will or mind”) (citations

and internal quotation marks omitted). This is precisely what the Complaint alleges here.
       The Court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972). Having reviewed Plaintiff=s submission, the Court concludes that few

factual contentions are identifiable and those that are contain no merit on their face. For this

reason, the case is frivolous and must be dismissed.



                                                       /s/ James E. Boasberg
                                                       JAMES E. BOASBERG
                                                       United States District Judge
Date: October 28, 2013




                                                 2